DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-12 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 2-12 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 6, 8 and 9, “when activating the head-mounted display after the mobile information terminal is activated, display the application screen on the display without displaying a top screen which is displayed in normal activation processing of the head- mounted display”. In claim 7, “perform the image recognition processing with respect to a first frame taken by the outside camera and a second frame taken by the outside camera thereafter, respectively; determine a position where the mobile information terminal has crossed when determining that the mobile information terminal that has been imaged in the first frame crosses an outer edge of the second frame and moves outside the second frame; refer to the small region management data; specify one of the small regions corresponding to the position where the mobile information terminal has crossed; and display the application screen within the specified small region”. The closest prior art of record, Kim (US Patent 8,427,396) discloses a head-mounted display (Fig. 1, (100), and a head-mounted display linking method to be performed between a head-mounted display and a mobile . 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692